33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on November 5, 2019, claims 1-29 are now pending for examination in the application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/07/22 has been considered by the Examiner and made of record in the application file.
Response to Arguments
This office action is in response to amendment filed 12/30/2021. In this action claim(s) 1-3, 5-14, 16-25, 27-29  is/are rejected under 35 U.S.C. 103 as being unpatentable 1-3, 5-14, 16-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botev et al. (US Pub. No. 20190171650) in view of Boshev et al. (US Pub. No. 20180150356).  The Boshev et al. reference has been added to address the amendment of the RDT specifying an installation type and configuration data for the database replication.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-14, 16-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botev et al. (US Pub. No. 20190171650) in view of Boshev et al. (US Pub. No. 20180150356).

With respect to claim 1, Botev et al. teaches an apparatus, comprising: 
a processing device (Paragraph 448 discloses a data processing system); and 
a memory device (Paragraph 201 discloses memory) coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
generate a replication decision tree (RDT) for a database replication (Paragraph 11 discloses a hierarchical declarative replication), the RDT specifying an installation type and configuration data for the database replication; 
deploy a database installation according to the RDT (Paragraph 155 discloses a demo deployment); 
identify a replication topology (Paragraph 209 teaches a flexible topology) for the database replication according to the RDT; 
load schemas (Paragraph 117 discloses selective replication at schema) for one or more source databases (Paragraph 120 discloses a source database) and one or more target databases (Paragraph 122 discloses a target) according to the replication topology and the RDT; 
validate a replication policy (Paragraph 183 discloses policy auditing of the data distribution network (DDN) 1750 may include tools to validate correct replication of data); and 
clone (Paragraph 131 discloses a criteria-based clone) the one or more source databases to the one or more target databases according to the replication policy.  Botev et al. does not disclose the RDT specifying an installation type and configuration data for the database replication.
However, Boshev et al. teaches generate a replication decision tree (RDT) for a database replication, the RDT specifying an installation type and configuration data for the database replication (Paragraph 35 discloses ticketing module 216 can generate one or more tickets (e.g., PRODPULL tickets) requesting the installation of the second database 124 and/or the configuration of the first database 114 such that data associated with the first instance of the cloud-based application 112 can be replicated at the second database 124); 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization and integration of heterogeneous databases) with Boshev et al. (database replication) to include a replication decision tree (RDT) for a database replication.  This would have facilitated database replication by including microservices and collecting performance data in testing environments for automatically selecting configurations.  See Boshev et al. Paragraph(s) 3-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database replication.  

The Botev et al. reference as modified by Boshev teaches all the limitations of claim 1.  With respect to claim 2, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
perform change data capture (CDC) operations on the one or more source databases and the one or more target databases (Paragraph 8 discloses a change capture system).

	The Botev et al. reference as modified by Boshev teaches all the limitations of claim 1.  With respect to claim 3, Botev et al. teaches the apparatus of claim 2, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
perform data comparison of the one or more source databases to the one or more target databases to validate the cloning (Paragraph 183 discloses policy auditing of the data distribution network (DDN) 1750 may include tools to validate correct replication of data).

	The Botev et al. reference as modified by Boshev teaches all the limitations of claim 1.  With respect to claim 5, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
generate the RDT from test cases and test scenarios (Paragraph 247 discloses All of the tests performed have been conducted in the cloud, on Google Compute Engine, by provisioning a number of VMs to host the services used by ACDS. During these tests, same test have been performed across a number of machine-types to show how ACDS takes advantage of increased capacity on the same VM).

The Botev et al. reference as modified by Boshev teaches all the limitations of claim 1.  With respect to claim 6, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
identify the replication topology for the database replication as one to one, one to many, or many to one (Paragraph 209 teaches a flexible topology).

	The Botev et al. reference as modified by Boshev teaches all the limitations of claim 1.  With respect to claim 7, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
validate the replication policy by validating syntax and semantics of the replication policy (Paragraph 183 discloses data and policy auditing of the data distribution network (DDN) 1750 may include tools to validate correct replication of data).

	The Botev et al. reference as modified by Boshev teaches all the limitations of claim 1.  With respect to claim 8, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
identify a type and a location of the database installation prior to deployment (Paragraph 317 discloses a cloud deployment view 4850 illustrating a typical cloud deployment model).

	The Botev et al. reference as modified by Boshev teaches all the limitations of claim 1.  With respect to claim 9, Botev et al. teaches the apparatus of claim 8, wherein the type of database installation is one of “system in a box” and “system in a cluster” in a cloud computing environment (Paragraph 294 discloses cluster management framework).

	The Botev et al. reference as modified by Boshev teaches all the limitations of claim 1.  With respect to claim 10, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
provision the one or more source databases and the one or more target databases (Paragraph(s) 258-261 1) discloses A source database 2) One or more relays 3) One or more consumers 4) A target destination (DB, KV store, FS, etc.)).


	The Botev et al. reference as modified by Boshev teaches all the limitations of claim 1.  With respect to claim 11, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
validation a connection between the one or more source databases and the one or more target databases prior to cloning (Paragraph 118 discloses validate the output of each task of the map stage).

	As to claim 12, Botev et al. teaches a computer-implemented method comprising: 
generating a replication decision tree (RDT) for a database replication (Paragraph 11 discloses a hierarchical declarative replication) the RDT specifying an installation type and configuration data for the database replication; 
deploying a database installation according to the RDT (Paragraph 155 discloses a demo deployment); 
identifying a replication topology (Paragraph 209 teaches a flexible topology) for the database replication according to the RDT; 
loading schemas (Paragraph 117 discloses selective replication at schema) for one or more source databases (Paragraph 120 discloses a source database) and one or more target databases (Paragraph 122 discloses a target) according to the replication topology and the RDT; 
validating a replication policy (Paragraph 183 discloses policy auditing of the data distribution network (DDN) 1750 may include tools to validate correct replication of data); and 
cloning (Paragraph 131 discloses a criteria-based clone) the one or more source databases to the one or more target databases according to the replication policy.  Botev et al. does not disclose the RDT specifying an installation type and configuration data for the database replication.
However, Boshev et al. teaches generating a replication decision tree (RDT) for a database replication, the RDT specifying an installation type and configuration data for the database replication (Paragraph 35 discloses ticketing module 216 can generate one or more tickets (e.g., PRODPULL tickets) requesting the installation of the second database 124 and/or the configuration of the first database 114 such that data associated with the first instance of the cloud-based application 112 can be replicated at the second database 124); 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization and integration of heterogeneous databases) with Boshev et al. (database replication) to include a replication decision tree (RDT) for a database replication.  This would have facilitated database replication by including microservices and collecting performance data in testing environments for automatically selecting configurations.  See Boshev et al. Paragraph(s) 3-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database replication.  

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 2, because claim 13 is substantially equivalent to claim 2.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 3, because claim 14 is substantially equivalent to claim 3.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 5, because claim 16 is substantially equivalent to claim 5.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 6, because claim 17 is substantially equivalent to claim 6.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 7, because claim 18 is substantially equivalent to claim 7.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 8, because claim 19 is substantially equivalent to claim 8.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 9, because claim 20 is substantially equivalent to claim 9.

With respect to claim 21, it is rejected on grounds corresponding to above rejected claim 10, because claim 21 is substantially equivalent to claim 10.

With respect to claim 22, it is rejected on grounds corresponding to above rejected claim 11, because claim 22 is substantially equivalent to claim 11.


As to claim 23, Botev et al. teaches a tangible, non-transitory computer-readable storage medium having instructions stored thereon which, when executed by a processing device, cause the processing device to: 

generating a replication decision tree (RDT) for a database replication (Paragraph 11 discloses a hierarchical declarative replication); 
deploying a database installation according to the RDT (Paragraph 155 discloses a demo deployment); 
identifying a replication topology (Paragraph 209 teaches a flexible topology) for the database replication according to the RDT; 
loading schemas (Paragraph 117 discloses selective replication at schema) for one or more source databases (Paragraph 120 discloses a source database) and one or more target databases (Paragraph 122 discloses a target) according to the replication topology and the RDT; 
validating a replication policy (Paragraph 183 discloses policy auditing of the data distribution network (DDN) 1750 may include tools to validate correct replication of data); and 
cloning (Paragraph 131 discloses a criteria-based clone) the one or more source databases to the one or more target databases according to the replication policy.  Botev et al. does not disclose the RDT specifying an installation type and configuration data for the database replication.
However, Boshev et al. teaches generating a replication decision tree (RDT) for a database replication, the RDT specifying an installation type and configuration data for the database replication (Paragraph 35 discloses ticketing module 216 can generate one or more tickets (e.g., PRODPULL tickets) requesting the installation of the second database 124 and/or the configuration of the first database 114 such that data associated with the first instance of the cloud-based application 112 can be replicated at the second database 124); 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization and integration of heterogeneous databases) with Boshev et al. (database replication) to include a replication decision tree (RDT) for a database replication.  This would have facilitated database replication by including microservices and collecting performance data in testing environments for automatically selecting configurations.  See Boshev et al. Paragraph(s) 3-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database replication.  


With respect to claim 24, it is rejected on grounds corresponding to above rejected claim 2, because claim 24 is substantially equivalent to claim 2.

With respect to claim 25, it is rejected on grounds corresponding to above rejected claim 3, because claim 25 is substantially equivalent to claim 3.

With respect to claim 27, it is rejected on grounds corresponding to above rejected claim 5, because claim 27 is substantially equivalent to claim 5.

With respect to claim 28, it is rejected on grounds corresponding to above rejected claim 6, because claim 28 is substantially equivalent to claim 6.

With respect to claim 29, it is rejected on grounds corresponding to above rejected claim 7, because claim 29 is substantially equivalent to claim 7.


Claim(s) 4, 15, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botev et al. (US Pub. No. 20190171650) in view of Garg et al. (US Pub. No. 20190294519).

	The Botev et al. reference teaches all the limitations of claim 3.  With respect to claim 4, Botev et al. does not disclose a report.
	However, Garg et al. teaches the apparatus of claim 3, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
generate a report of the replication policy-based cloning of the one or more source databases to the one or more target databases (Paragraph 47 discloses a graphical report along with replicated database objects and total counts of the replicated objects).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization and integration of heterogeneous databases) with Boshev et al. (database replication) with Garg et al. (database replication) to include a replication decision tree (RDT) for a database replication.  This would have facilitated database replication by including microservices and collecting performance data in testing environments for automatically selecting configurations.  See Garg et al. Paragraph(s) 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database replication.  

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 4, because claim 15 is substantially equivalent to claim 4.

With respect to claim 26, it is rejected on grounds corresponding to above rejected claim 4, because claim 26 is substantially equivalent to claim 4.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. 20190230094 is directed to IDENTIFYING A NETWORK NODE TO WHICH DATA WILL BE REPLICATED:   Paragraph [0019] teaches various embodiments described herein enable secure authenticated discovery of resources where data can be replicated while enforcing the particular policy requirements, regulations and directives. As mentioned above, steps which have been proposed to solve this problem are, in order: discovery (based on IP addresses), authentication (which would require a public-key cryptography infrastructure), and negotiation of a symmetric key. Various embodiments disclosed herein combine all this in a more efficient and secure solution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154